        Case 4:19-cv-00545-BSM Document 15 Filed 04/15/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CODY LINDEN                                                                 PLAINTIFF

v.                         Case No. 4:19-cv-00545 BSM


SOCIAL SECURITY ADMINISTRATION,                                           DEFENDANT
Commissioner


                                        ORDER

      Consistent with the order entered on March 25, 2020, see Doc. No. 14, the

commissioner’s decision is reversed, and this case is remanded for further review.

      IT IS SO ORDERED this 15th day of April 2020.




                                                  UNITED STATES DISTRICT JUDGE
